DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action addresses claims 1-22.  The claims remain rejected under 35 USC 103 for the reasons of record.  Accordingly, this action is made final. 


Claim Rejections - 35 USC § 103
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20140227624, “Liu I”) in view of Liu et al (US 20130316264, “Liu II”).
Regarding claims 1, 13, and 22, Liu I is directed to a method of making a solid oxide fuel cell.  The method involves the steps of tape casting an anode support (NiO-YSZ layer), coating an anode functional layer (AFL) slurry to form an NiO-ScCeSZ (ScCeSZ:  scandia and ceria stabilized zirconia [it is noted that the reference uses the abbreviation “SSZ”]) layer on the anode support, coating an ScCeSZ layer (“first electrolyte layer”) on the anode functional layer, coating an SDC layer (samarium doped ceria; “second electrolyte layer”) on the first electrolyte layer, sintering the combined anode support, AFL, first electrolyte layer, and second electrolyte layer together, coating a cathode layer on the second electrolyte, and sintering the combined anode support, AFL, first electrolyte layer, second electrolyte layer, and cathode layer together (all 
Liu I does not expressly teach drying steps of drying the AFL slurry, drying the first electrolyte layer, and drying the second electrolyte layer subsequent to the deposition of each, as recited in claim 1, nor that the temperature of such drying is less than 50 C as recited in claims 10, 11, 13, and 22.  Liu I further does not teach that the coating of the each of the layer is done by spray coating, as recited in claims 12 and 13, or ultrasonic spray coating, as recited in claims 12 and 22.
Liu II is directed to a multilayer electrolyte for a solid oxide fuel cell.  The multiple electrolyte layers may be applied by an ultrasonic spray coater ([0040]).  Further, each electrolyte layer is dried and the solvent evaporated prior to a successive electrolyte layer being deposited (see [0020]).  The drying temperature is preferably at least 30 C ([0024]).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because a particular known technique (drying of layers forming a solid oxide fuel cell after deposition of each layer) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As noted above, the Liu II reference teaches the drying of electrolyte layers.  It would have also been obvious to dry the anode (AFL) layer of Liu I, as recited in claims 1 and 13.  Such drying would be appreciated by one skilled in the art as forming a more stable layer that subsequent layers could be deposited on, that is, a solid layer free of any liquids that could affect placement and layering characteristics of subsequently deposited layers.   Regarding the claimed drying temperature of 
Regarding claims 12, 13, and 22, which recite spray coating or ultrasonic spray coating, these limitations would be rendered obvious because a particular known technique (deposition of solid oxide fuel cell layers by ultrasonic spray coating) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  
Accordingly, the artisan would have used ultrasonic spray coating to deposit the layers of Liu I.  Regarding claims 13 and 22, which recite that the AFL slurry comprises ethyl alcohol, it is noted that Liu II teaches many different solvents can be used in its process, including ethanol ([0024]).  Accordingly, this limitation would be rendered obvious.  Further regarding claims 13 and 22, which recite that the apparatus is cooled to room temperature after the first sintering step and prior to deposition of the cathode, although this step is not specifically disclosed in Liu I, it is implied by the reference.  The skilled artisan would understand that between sintering steps, the workpiece would be cooled to room temperature to allow for proper deposition of the cathode layer prior to the second sintering step.  Accordingly, this limitation would also be rendered obvious.  
Regarding claims 2 and 14, which recite that the first sintering step is carried out for two hours, this value would be rendered obvious by Liu I.  Liu I teaches that the second sintering step (at 950C) is carried out for two hours and a pre-sintering step (of the support) is also carried out at two hours at 850C.  Accordingly, these disclosures indicate that two hours is an appropriate amount of time for sintering and as such this would be rendered obvious.  
Regarding claims 3, 4, 15, 16, and 22, which recite the weight percent of NiO and ScCeSZ in the anode functional layer slurry, such limitations would be rendered obvious.  The In re Boesch, 205 USPQ 215 (CCPA 1980).  
Regarding the weight percent of the ScCeSZ in the first electrolyte layer slurry and SDC in the second electrolyte layer slurry recited in claims 6, 8, 18, 20, and 22, such values can be routinely manipulated to affect the viscosity of the coating slurry.  Accordingly, these values are rendered obvious for the reasons stated above. 
Regarding claim 22, which recited that the spray coating of the AFL is done four times at a deposition rate of 1.0 mL/min, it is noted that the Liu II reference teaches that thickness of the electrolyte layers can be controlled by flowrate ([0028]).  A value of 1.0 mL/min is specifically disclosed.  Further, it would be obvious that the number of times coated (number of passes) is proportional to resulting thickness. Accordingly, it would obvious to optimize the flowrate and number of passes to affect the thickness as indicated by Liu II.  As such, four passes coated at a rate of 1.0 mL/min would be rendered obvious. 
Regarding claims 7, 19, and 22, it is noted that Liu I teaches that the first electrolyte layer thickness is 1 micron ([0022]), which is just below the range of the claims.  However, electrolyte thickness is a result-effective variable that can be manipulated to affect structural integrity/mechanical strength and internal resistance.  A thicker electrolyte would provide increased strength at the expense of slightly increased internal resistance.  Therefore, it would be obvious to make the first electrolyte layer of Liu I slightly thicker.  As such, the claimed range would be rendered obvious. 
. 

Response to Arguments
Applicant’s arguments filed December 22, 2021 have been fully considered but they are not persuasive.  Regarding Liu I, Applicants assert that the reference “teaches away” from a ceria-doped material “and instead uses a NiO-SSZ or a NiO-YSZ anode substrate.”  Regarding Liu II, it is asserted that this reference “does not teach or disclose the missing element of a ceria doped anode functional layer as argued above.” 
	These arguments have been considered but are not persuasive.  Liu I expressly teaches an anode functional layer (buffer layer) comprising NiO-SSZ and a two-layer electrolyte comprising SSZ and SDC (see [0022]).  In both [0022] and [0005], “SSZ” is defined as “scandia and ceria stabilized zirconia,” and a specific formula is provided therewith.  Thus, the reference expressly teaches ceria in both the anode and electrolyte, contrary to Applicant’s assertion.  Furthermore, it is noted that Liu I is directed to a “new SOFC configuration … based upon thin-film bi-layer electrolyte membrane (SSZ/SDC)” ([0007]).  Any negative teaching or disparaging of ceria in the paragraphs prior to [0007] is in the context of the problem to be solved by the . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 15, 2022